 

Exhibit 10.1

 

NON-EXCLUSIVE COMMERCIAL TECHNOLOGY LICENSE AGREEMENT

 

This Commercial Technology License Agreement (“Agreement”) is made and entered
into and effective as of March 13, 2015 by and between Ubiquity Incorporated,
aka Ubiquity Broadcasting Corporation an OTC publicly listed company
(“Licensor”), and Sprocket HK Limited (Company Number 2208869), a Hong Kong
limited liability company whose registered office is 6th Floor Wyndham Place,
40-44 Wyndham Street, Central, Hong Kong (“Licensee”).

 

WHEREAS, the Licensor has developed and maintains the US and foreign patent
rights to a digital dashboard/navigation tool, a software solution commercially
known as “Sprocket”; and

 

WHEREAS, Licensee is engaged with Australian Securities Exchange listed iWebGate
Technology Limited (ASX: IWG) (“iWeb Gate”) which is in the process of
developing a software platform and mobile container product for commercial
customers (“the Platform”) and desires to license the Licensor’s digital
dashboard/navigation software solution commercially known as “Sprocket”; and to
obtain modification and adaptation of the program to its particular needs; and

 

WHEREAS, the Parties desire to enter into this software License Agreement to set
forth the terms and conditions of the license of the Licensor’s digital
dashboard/navigation solution commercially known as “Sprocket, as more fully set
forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt and sufficiency of which is
hereby mutually acknowledged, the parties hereto, intending to be legally bound
by the terms hereof, and agree as follows:

 

1. DEFINITIONS.

 

1.1         “Agreement” shall mean this Agreement.

 

1.2         “Affiliates” shall mean those companies in which Licensee holds at
least a 9.9% of the total issued shares or the right to appoint a representative
to the board of that company (whether or not it has exercised that right) by
virtue of its investment.

 

1.3         “Base Software” shall mean the current iteration of the software and
accompanying documentation for Licensor’s digital dashboard/navigation software
solution code, the specifications as more fully described in Exhibit A attached
hereto.

 

 

 

 

1.4         “Deliverables” means the items to be delivered to Licensee pursuant
to this Agreement as set forth in Exhibit B. Notwithstanding anything else in
this agreement, Deliverables do not include source code or object code beyond
access to the software from Licensor’s servers.

 

1.5         “Derivative Works” means a work or works created by Licensee, or by
Licensor or on behalf of Licensee or Licensor, which is based on or incorporates
the Technology or any part thereof, including, without limitation, revisions,
modifications, adaptations, condensations, improvements, updates, enhancements,
or any other form in which the Technology or any part thereof may be recast,
transformed, adapted, modified or revised.

 

1.6         “Documentation” means all user manuals, installation manuals, and
other written materials that relates to the Software as set forth in Exhibit A,
attached hereto.

 

1.71 “Gross Proceeds” includes all money and other compensation received from
any party for use of the Technology, in any form, without any deductions for
costs or expenses.

 

1.8         “Licensee’s Field of Use” means all for-profit commercial and
industrial uses.

 

1.9         “Object Code” means the Software computer code in machine-readable
form generated by compilation of Source Code and contained in a medium that
permits it to be loaded into and operated on computers.

 

1.10       “Software’’ shall mean that software code, in source Code and/or
Object Code, of the version of the Licensor’s digital dashboard/navigation
solution.

 

1.11       “Source Code” means the source code for the Software, whether in
printed, machine readable, and any other form and including all existing
comments, and all test suites and technical and other documentation reasonably
necessary for a reasonably skilled programmer to understand and use the source
code. “Source Code” shall include the product of all programming and work
performed.

 

1.11a      “Sublicense” shall be a license granted by Licensee under this
agreement, with the approval of Licensor.

 

 

 

 

1.12        “Technology” means the Method and Apparatus for digital
dashboard/navigation software solution and any accompanying proprietary”)
software, hardware, apparatus, intellectual property, and/or know-how developed
and/or created by Licensor during its creation of the software or as part of the
Patent “Technology” includes, without limitation, hardware, prototypes, models,
apparatus, methodologies, source code, object code, applications, interfaces,
operating systems, and databases; trade secrets; inventions, processes or
designs protected or to be protected under Title 35 of the United States Code;
patent applications (provisional or otherwise) filed or to be filed; and works
of authorship protected under Title 17 of the United States Code, including
copyright registrations and/or applications for registration. The parties
expressly agree that the Technology includes all present and future rights of
the Licensor conferred by statute, common law or equity in relation to any
copyright, trade marks, designs, patents, circuit layouts, business and domain
names, inventions and other results of intellectual activity in the industrial,
commercial, scientific, literary or artistic fields,

 

2. LICENSE GRANT.

 

2.1       Licensor grants to Licensee, upon and subject to all the terms and
conditions of this Agreement, a domestic and international (worldwide without
limitation) Non-exclusive license to make, use, copy, have copied, sell, have
sold, and distribute products and services based upon the Technology and any and
all Derivative Works in Licensee’s Field of Use, together with a right to grant
sublicenses solely in accordance with Section 2.2, and the other terms and
conditions of this Agreement. This license grant is conditioned on the Licensors
and Licensees mutual approval and the attachment of the “COPORATE MEMO OF
UNSERSTANDING” within 30 calendar days from the date of this agreement and cause
it to be attached as Exhibit “C” and made a part hereof and payment required by
section 4.

 

2.2       Licensee agrees to negotiate licenses with third parties for use in
the Licensee's Field of Use, having terms and conditions which are consistent
with the terms and conditions of this Agreement; provided however, that Licensor
must specifically approve every sublicense to every sublicensee in order for
that sublicense to be effective.

 

2.3       Licensor specifically retains the right to use the Technology and to
grant licenses to third parties.

 

3. LICENSOR’S REPRESENTATIONS AND WARRANTIES.

 

Licensor represents and warrants that, to the best of its knowledge, as of the
effective date of this agreement:

 

3.1       The Technology has been developed and is owned solely by Licensore

 

 

 

 

3.2       Licensor is the sole owner of all right, title and interest in and to
all of the Technology, and is beneficial holder of the patent for the
Technology.

 

3.3       Licensor is not obligated to pay any amount, whether as a royalty,
license fee, lien, judgment, damages or other payment, pursuant to any agreement
to protect intellectual property rights of any person or entity in order to
enter into this Agreement.

 

3.4        To the best knowledge of Licensor, as of the effective date of this
agreement::

 

a)  none of the Technology and/or patent, copyright or other registrations, and
any and all applications, continuances, or extensions thereof are subject to any
pending or threatened challenge, claim, dispute, security interest, lien or
judgment;

 

b)  none of the Technology and/or patent, copyright or other registrations, and
any and all applications, continuances, or extensions thereof have, during the
two years prior to execution of this Agreement, been the subject of any
challenge, claim, dispute; security interest, lien or judgment, or threat
thereof;

 

c)  the operations of Licensor and/or the execution of this Agreement do not
infringe upon or otherwise violate any intellectual property right of any third
party;

 

e)  to the knowledge of Licensor, there are no impediments to the ability of
Licensor to secure, maintain, renew, and enforce its rights in the Technology;

 

f)  none of the Technology is subject to any pending litigation or outstanding
order, decree, judgment, lien or stipulation; and

 

g)  Licensor has not received any notice of conflict with asserted proprietary
rights of others.

 

3.5          Licensor and Licensee acknowledge and agree that Licensor shall
file with the United States Patent and Trademark Office additional provisional
patents and trademark applications at Licensor’s sole option to protect and
secure the Technology and may, if it considers desirable, file similar
applications in equivalent offices in any other countries.

 

 

 

 

3.6          Licensor warrants that Licensor will not invoke any “Disabling
Code” designed to interfere with the normal operation of any Service or Client’s
hardware or software for any reason other than non-payment by Licensee or for
breach of this agreement, providing however that Licensor has provided Licensee
with notice of its intent to disable the code for said non-payment. Licensee
shall have 30 calendar days in connection paragraph with 5.3.1 of this agreement
from the date of the notice to cure its failure to perform its material
obligations of the agreement.

 

3.7          The obligations under this Section 3 shall continue (i) throughout
the life of the Agreement; (ii) after termination of this Agreement, regardless
of the reason for such termination; and (iii) during and after any bankruptcy or
insolvency proceeding involving Licensee or Licensor.

 

3.8          The license granted to Licensee hereby shall be effective upon the
execution and delivery of this Agreement, without necessity for any further
action or writing, conditioned on the Licensors and Licensees approval approval
and the attachment of the “COPORATE MEMO OF UNDERSTANDING” to be attached as
Exhibit “C” and made a part hereof and payment required by section 4. ,subject
to termination, however, pending the payment by Licensee of the consideration as
provided in Section 4 below. Licensor shall forthwith execute any forms or
instruments necessary for the filing, registering, perfecting, and recording of
Licensee’s License at any appropriate governmental offices or other competent
authorities as necessary to perfect the license.

 

3.9. LICENSEE’S WARRANTIES

 

Licensee warrants that:

It shall not enter into any agreements that contradict or effect the obligation
to make payments under section 4.2 herein.

 

Licensee warrants that it shall not make any derivative work that uses open
source code using a license agreement that requires free dissemination of works
that include that open source code.

 

Licensee warrants that Licensee shall not, nor shall it allow any third-party
to, reverse assemble, de-compile, or otherwise reverse engineer all or any
portion of the Technology, or otherwise attempt to derive any algorithms,
techniques, or other non-public features of the Technology.

 

Licensee shall exercise reasonable care and diligence in the use of the
Technology. Without limiting the foregoing, Licensee shall:

 

(i) follow Licensor’s training and instructions in the use of the Technology:

 

 

 

 

(ii) utilize employees or contractors who are capable of using the Technology;
and

 

(iii) take whatever steps are necessary to use the Technology in a safe and
quality- oriented manner.

 

(d) Licensee shall timely inform Licensor, in writing, of any improvements
and/or modifications to the Technology made by Licensee. Any and all such
improvements and/or modifications to the Technology made by Licensee shall be
subject to this agreement, and specifically Section 6.5 below.

 

(e) Licensee shall cause any sublicensee, client, Affiliate, customer, agent,
subcontractor, attorney, accountant, or other representative of Licensee to
agree to be bound by the terms and conditions of this agreement.

 

4. CONSIDERATION / ROYALTIES.

 

In consideration of the non-exclusive license granted herein by Licensor,
Licensee shall pay to Licensor:

 

4.1         Initial Payment: the payment will be in the form of a 51%
shareholding in Sprocket HK (Company Number 2208869) to the mutually agreeable
corporate memorandum of understanding, to be attached as Exhibit C and made a
part hereof.,

 

4.2         Payments. When Licensee receives royalties or any other payments
from any other party, , Licensee shall pay Licensor 51% of all gross proceeds
received directly or indirectly. Licensee shall make these payments monthly and
shall provide the payments along with a full and complete accounting of the
total amount received, the party that the amount was received from, and the
amount being paid. Licensee shall keep good and complete records of all
transactions, per section This clause is a material obligation of this agreement
as agreed between the parties, and no clause of this agreement or any other
agreement can contradict the obligation of Licensee to pay 51% of the gross
proceeds Licensee’s failure to pay 51% of gross proceeds from all other parties
shall constitute a material breach of this agreement.

 

4.3          Books and Records: Licensee shall maintain appropriate books of
account in which accurate entries shall be made concerning all transactions
within the scope of this Agreement. Licensee shall furnish licensor annual
audited financial statements during the term of this agreement. Statements shall
be due within 45 business days of the close of the calendar year. Failure to
provide financial information when due will be construed as a breach of the
agreement.

 

 

 

 

4.4 Audit rights. Licensee shall provide Licensor with written quarterly royalty
reports which shall include all information relevant to the calculation of the
amounts paid including, without limitation, gross receipts in accordance with
Generally Accepted Accounting Principles, (“GAAP”), any sales or transfers to
any third parties that did not result in a receipt, and such additional
information reasonably requested by Licensee (the “Royalty Reports”). From and
after that day upon which Licensee is obligated to pay Licensor royalties
hereunder and for four (4) years after the last royalty payment is made
hereunder, Licensee shall maintain records regarding all information included or
summarized in the Royalty Reports and Licensor, and its duly authorized
representatives (including a firm of certified public accountants engaged for
such purpose) shall have access to and the right to examine such relevant
records and accounts of Licensee including those records and accounts Licensee
is required to maintain pursuant to this Agreement at the premises of Licensee
for the purpose of verifying the payments owing Licensee hereunder; provided,
however, that any such examination: (a) shall be at Licensor’s expense; (b)
shall be during normal business hours upon reasonable prior written notice; and
(c) shall not unreasonably interfere with Licensee’s operations and activities.
Licensee shall promptly pay Licensor any underpayment discovered in the course
of such audit, together with interest at the legal rate accrued from the date
due until paid. If such audit determines that Licensee has underpaid by greater
than 5% of the royalty amounts due, then Licensee shall be responsible for the
cost of such audit.

 

4.3    Custom Development. The Licensee will pay the costs of the Licensor on
terms agreed between them in relation to any custom development the Licensee
requires in respect of the Software.

 

4.5 Minimum payment. The parties agree that they will establish a mutually
agreeable minimum payment within 30 calendar days from the date of this
agreement Should Licensee fail to pay this minimum payment, then Licensor has
the right, but not the obligation, to cancel this agreement.

 

5 Term and Termination.

 

5.1   The Term of this License and this Agreement shall extend until the
expiration of the last-to-expire patent of Licensee covering the Technology,
unless cancelled as in section 5.3.

 

5.3   This Agreement may be terminated, as set forth below:

 

 

 

 

5.3.1    By a party, effective immediately, in the event that the other party
should fail to perform any of its material obligations under this Agreement and
should fail to remedy such failure within thirty (30) calendar days after
receiving written demand to remedy such failure; or,

 

5.3.2    By a party effective immediately, if the other party should become the
subject of any voluntary or Involuntary bankruptcy, receivership or other
insolvency proceedings which are not vacated within 60 days or make an
assignment or other arrangement for the benefit of its creditors, or if such
other party should be nationalized or have any of its material assets
expropriated.

 

5.4   Without derogating from the foregoing, it is agreed that termination of
this Agreement pursuant to its terms shall not give rise to any liability on the
part of any party for compensation, reimbursement, or damages for loss of
goodwill, clientele, prospective profits, investments or anticipated sales or
commitments of any kind in connection therewith or otherwise. Nothing herein
shall, however, relieve either party of its obligations to pay to the other
party any amounts payable at the time of termination or expiration, or which may
become due following termination of this Agreement, according to this Agreement,
nor shall this clause relieve the parties from obligations imposed by the
provisions of this Agreement which expressly survive termination, or any
liability for damages resulting from an actionable breach.

 

5.5   Upon termination of this Agreement by the Licensor pursuant to Section
5.3, then the License shall immediately terminate and Licensee shall promptly
return to Licensor all technical, commercial, and other documents that were
provided to Licensee, or which came into its possession pursuant to this
Agreement, and on and from the time of such termination Licensee shall refrain
from making use of, or suffering or allowing any third party to make use of, any
such material for any purpose whatsoever.

 

6. PROTECTION OF THE TECHNOLOGY.

 

6.1        Patent prosecution and maintenance of Patents covering the Technology
within the Licensee’s Field of Use will be the responsibility of the Licensor
through a reputable patent practitioner reasonably acceptable to both Licensor
and Licensee. Licensor shall consult on a reasonable basis with Licensee in
connection with patent prosecution and maintenance activities, and will provide
to Licensee with copies of all correspondence and other documents relating to
such prosecution. Licensse shall bear all costs for any patent prosecution and
maintenance for Licensees field of use.

 

 

 

 

6.2      Licensee shall assist and cooperate with Licensor, or Licensor’s
agents, representatives, designees, employees and/or attorneys, in every
reasonable way to secure, maintain and/or enforce Licensor’s and/or Licensee’s
rights in the Technology and/or any Derivative Works, and any copyrights,
patents, trademarks, or other intellectual property rights relating to the
Technology and/or Derivative Works, in any and all countries, including
disclosure to Licensee, or Licensee’s agents, representatives, designees and/or
attorneys of all pertinent information with respect thereto and execution of all
applications, specifications, oaths, assignments and all other instruments
and/or documents that Licensee, or Licensee’s agents, representatives, designees
and/or attorneys shall deem necessary in order to secure, maintain, protect and
enforce Licensor’s right, title and interest in the Technology and Derivative
Works.

 

6.3    Following the execution of this Agreement and in the event that the
Technology or Derivative works licensed under this Agreement are further
revised, modified, adapted, improved, condensed, updated, enhanced or altered in
any fashion so that the Technology, Derivative Works or any part thereof may be
recast, transformed, adapted, modified or revised, Licensor shall, at Licensee’s
cost, file additional trademarks, patents or other documents and materials as
necessary to preserve and protect Licensor’s sole and exclusive ownership of the
Technology, the Derivative Works and any improvements or developments as
indicated in this and the preceding paragraphs of this Agreement.

 

6.4  Without limiting the foregoing, LICENSEE hereby acknowledges and agrees
that any works of authorship based on the Technology which is created or
purchased by Licensee, including any derivative work based on the Technology
shall be considered work(s) made by LICENSEE for hire for LICENSOR and LICENSOR
shall own all right, title and interest therein, including all patent,
trademark, trade name, and copyright rights. LICENSEE hereby warrants that it
shall require its employees and people to whom they contract to execute
appropriate documentation and agreements to vest these rights in LICENSOR. Only
LICENSOR shall have the right to copyright or trademark the same which LICENSOR
may do in its name or in the name of its nominee (s). To the extent that the
PROPERTIES or any materials contained therein or prepared therefore or the
copyrights therein do not vest in LICENSOR by reason of same being a work made
for hire, LICENSEE hereby grants, assigns and transfers to LICENSOR all right,
title and interest in and to the PROPERTIES and all materials contained therein
or prepared therefore and the results and proceeds thereof, including copyright
rights, to the extent that LlCENSEE has had or will have any right, title or
interest therein

 

 

 

 

7. INFRINGEMENT.

 

7.1.    With respect to any patent infringement action directed against any
third party infringement of any licensed inventions or discoveries contained in
the Technology:

 

i.Licensor shall have the first right (but not the obligation) to prosecute any
such infringement.

 

ii.In the event that Licensor elects to prosecute such infringement Licensor
shall bear the cost of such prosecution, and any proceeds thereof, including
without limitation, costs and expenses, attorneys’ fees, and damages awarded.

 

8. LICENSOR’S LIABILITY; INDEMNIFICATION.

 

8.1        Licensor will indemnify and defend Licensee against any and all
actions, suits, claims, demands, prosecutions, liabilities, costs, expenses,
damages, judgments deficiencies, loss or obligations (including attorneys’ fees
and costs) based on or arising out of any material breach by Licensor of any
representation or warranty made under this Agreement if such representation or
warranty was made in bad faith as of the date of this Agreement.

 

8.2        In the event an injunction is obtained in an action against
Licensor’s and/or Licensee’s development, manufacture, packaging, use, sale,
importation or distribution, or offering for use, sale, import or distribution
of any of the Technology and/or Derivative Works, Licensee shall, at its option
and expense, either:

 

i. obtain for Licensee the right to continue to develop, manufacture, package,
use, sell, import or distribute, or offer for use, sale, import or distribution
any of the Technology and/or Derivative Works; or

ii. replace the Technology and/or Derivative Works with a product with
substantially equivalent functionality.

 

8.3         In no event will the directors, officers, agents, representatives,
members employees, or attorneys of Licensee be personally liable to Licensor, or
its directors, officers, agents, representatives, members, employees, or
attorneys for any consequential, incidental, indirect or punitive damages,
including but not limited to, time, money, or good-will, arising from, related
to or in connection with (i) the formation, implementation, performance or
enforcement of this Agreement; (ii) the development manufacture, packaging, use,
import or distribution of any of the Technology; or (iii) the subject of the
License granted hereunder. This section 7(c) shall not apply to individual
violations of any laws applicable to individuals employed or otherwise
compensated by Licensee.

 

 

 

 

8.4      The obligations under this Section 8 shall continue (i) throughout the
life of the Agreement; (ii) after termination of this Agreement, regardless of
the reason for such termination; and (iii) during and after any bankruptcy or
insolvency proceeding involving Licensee or Licensor,

 

9. LIABILITY.

 

9.1      Licensee expressly agrees to indemnify, hold harmless and defend
Licensor from any and all Third Party actions, suits, claims, demands,
prosecutions, liabilities, costs, expenses, damages, judgments deficiencies,
loss or obligations arising from intellectual property challenges to the
technology resulting from the derivative works,

 

9.2      Licensee will indemnify and defend Licensor against any and all
actions, suits, claims, demands, prosecutions, liabilities, costs, expenses,
damages, judgments deficiencies, loss or obligations (including attorneys’ fees
and costs) based on or arising out of any physical injury to persons or property
resulting from the sales and marketing efforts or offering for use of any of the
Technology and/or Derivative Works by the Licensee.

 

10. CONFIDENTIALITY/NONCOMPETITION/NONSOLICITATION.

 

10.1    Subject to the exclusions set forth below, Licensor and Licensee hereby
agrees to keep the Technology confidential from third parties. Licensor and
Licensee further agrees to take all reasonably necessary steps to ensure that
its affiliates, officers and employees keep such information confidential,
except for customary disclosures in the ordinary business practice of either
party in connection to its respective permitted use of the Technology, as
provided under this Agreement, including information customarily disclosed in
brochures, manuals of operation, patent applications, and other similar
documents.

 

10.2    The provisions of Section 10,1 shall not apply to any information which:
(i) is public knowledge at the date of the Agreement or thereafter becomes
public knowledge through no fault of the receiving party if such receiving party
did not receive such information from a Party hereto, (ii) is lawfully received
by the receiving party from a third party who either has the right to disclose
it, or is under no obligation of confidentiality to the disclosing party, or
(iii) is disclosed as required under any applicable law. The burden of proof
that any disclosure falls within any of the aforesaid exclusions shall be on the
disclosing party. Where a doubt exists, as to whether any of the aforesaid
exclusions apply, the party seeking to disclose shall give the other party a
written notice and, if a dispute arises, then such party shall keep such
information confidential until the dispute is settled or resolved in an
appropriate court of law, subject to any temporary relief which the party
seeking the disclosure shall be entitled to apply for to such court

 

 

 

 

10.3   .

 

11. TRANSFER TAXES.

 

All applicable sales, income and transfer taxes, if any, arising by reason of
the execution of this Agreement assessed against Licensor will be borne
exclusively by Licensor, to the extent permitted by applicable law.
Notwithstanding the foregoing, this section is not intended to apply to sales
taxes, if any, arising by reason of the sale of the Technology or Derivative
Works by any party other than Licensor.

 

12. INSOLVENCY.

 

12.1    In the event that any Party has a liquidator, administrator provisional
liquidator or equivalent appointment to it, this clause 12.2 will apply.

 

12.2    Failure by any Party to assert its rights to “retain its benefits” to
the Technology under a disclaimer of onerous property by a liquidator,
administrator provisional liquidator or equivalent appointment, shall not be
construed by the courts as a termination of the contract by Licensee under.

 

13. AUTHORITY OF THE LICENSOR; CONSENTS.

 

The execution, delivery and consummation of this Agreement by Licensor has been
duly authorized in accordance with all applicable laws as well as all the
by-laws and articles of incorporation of Licensor, and no further action will be
necessary on the part of Licensor to make this Agreement valid and binding on
Licensor and enforceable against Licensor in accordance with its terms. The
individual signing this Agreement on behalf of Licensor is duly authorized to
execute this Agreement on behalf of Licensor and to bind Licensor to the
obligations set forth herein.

 

The execution, delivery and consummation of this Agreement by Licensee has been
duly authorized in accordance with all applicable laws as well as all the
by-laws and articles of incorporation and shareholder agreements and corporate
resolution of Licensee, and no further action will be necessary on the part of
Licensee to make this Agreement valid and binding on Licensee and enforceable
against Licensee in accordance with its terms. The individual signing this
Agreement on behalf of Licensee is duly authorized to execute this Agreement on
behalf of Licensee and to bind Licensee to the obligations set forth herein.

 

 

 

 

14. EXPORT CONTROL LAWS.

 

This Agreement is made subject to any restrictions which concern the export of
products or technical information from the United States of America and which
may be imposed from time to time by the government of the United States of
America. Licensee will not export any of the Technology except in compliance
with any applicable statute or regulations of the United States of America.

 

15. FURTHER ASSURANCES.

 

Licensor, at any time and from time to time after execution of this Agreement,
upon Licensee’s request, shall execute, acknowledge and/or deliver all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney
assurances, representations and/ or warranties as may be reasonably necessary to
effectuate the purposes of this Agreement.

 

Licensee, at any time and from time to time after execution of this Agreement,
upon Licensor’s request, shall execute, acknowledge and/or deliver all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney
assurances, representations and/ or warranties as may be reasonably necessary to
effectuate the purposes of this Agreement.

 

16. BROKERAGE AND FINDER’S FEES.

 

Neither party has incurred any liability to any broker, finder or agent for any
brokerage fees, finder’s fees, or commissions with respect to the transactions
contemplated by this Agreement. Under no circumstances shall either party be
liable and/or responsible for payment of any brokerage or finder’s fee or
commission incurred in connection with, arising out of, related to the entering
into, formation, negotiation, performance or enforcement of the subject matter
of this Agreement.

 

17. EXPENSES.

 

Each party shall bear their own respective costs and expenses, including without
limitation, accountant and/or attorney’s fees, in connection with, arising out
of or related to the preparation, formation, negotiation or performance of a
subject matter of this Agreement. This section shall not apply to costs incurred
and/or arising out of breach and/or enforcement of the terms of this Agreement.

 

 

 

 

18. COMPLIANCE WITH APPLICABLE LAWS.

 

To the best knowledge of Licensor, all operations of Licensor are in compliance
with all applicable laws, statutes, ordinances, rules, orders and regulations of
any foreign, Federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality.

 

To the best knowledge of Licensee, all operations of Licensee are in compliance
with all applicable laws, statutes, ordinances, rules, orders and regulations of
any foreign, Federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality.

 

19. REPRESENTATIONS TRUE.

 

The representations and warranties of Licensor contained in this Agreement and
any and all of its Exhibits are, to the best of the knowledge of Licensor, true,
complete and accurate in all material respects on and as of the date this
Agreement is executed to the same extent and with the same force and effect as
if made on such date.

 

The representations and warranties of Licensee contained in this Agreement and
any and all of its Exhibits are, to the best of the knowledge of Licensee, true,
complete and accurate in all material respects on and as of the date this
Agreement is executed to the same extent and with the same force and effect as
if made on such date.

 

20. NOTICES.

 

All notices, requests, demands and other communications under this Agreement
must be in writing and will be deemed duly given, unless otherwise expressly
indicated to the contrary in this Agreement, (i) when personally delivered, (ii)
upon receipt of a telephonic facsimile transmission with a confirmed telephonic
transmission answer back, (iii) three (3) days after having been deposited in
the United States mail, certified or registered, return receipt requested,
postage prepaid, or (iv) one (1) business day after having been dispatched by a
nationally recognized overnight courier service, addressed to the parties or
their permitted assigns at the following addresses (or at such other address or
number as is given in writing by either party to the other) as follows:

 

To Licensor: Ubiquity, Inc, 9801 Research Drive, Irvine, California, 92618, USA

 

To Licensee: Sprocket HK Limited, 6th Floor Wyndham Place, 40-44 Wyndham Street,
Central, and Hong Kong

 

 

 

 

21. SURVIVAL

 

All obligations of Licensee and Licensor which expressly or by their nature
survive expiration or termination of this Agreement shall continue in full force
and effect subsequent to and notwithstanding such expiration or termination and
until they are satisfied or by their nature expire.

 

22. SUCCESSORS AND ASSIGNS.

 

This Agreement may be assigned by Licensor in conjunction with a sale of
Licensor’s company or stock or assets of Licensor to a third party. Licensee may
not assign this agreement without approval by Licensor, which shall not be
unreasonably withheld.

 

23. COUNTERPARTS.

 

This Agreement may be executed by facsimile and in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same document.

 

24. CAPTIONS AND SECTION HEADINGS.

 

Captions and section headings are for convenience only, are not a part of this
Agreement and may not be used in construing it.

 

25. WAIVERS.

 

Any failure by any of the parties to comply with any of the obligations,
agreements or conditions set forth in this Agreement may be waived by the other
party or parties, but any such waiver will not be deemed a waiver of any other
obligation, agreement or condition contained herein.

 

26. AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS.

 

Each of the parties agrees to cooperate in the effectuation of the transactions
contemplated under this Agreement and to execute any and all additional
documents and to take such additional action as is reasonably necessary or
appropriate for such purposes. This agreement may not be modified without
agreement in writing by both parties to the agreement

 

27. ENTIRE AGREEMENT.

 

27.1    This Agreement, including any certificate, schedule or exhibit delivered
pursuant to its terms, constitutes the entire agreement between the parties with
respect to the subject matters set forth herein or therein. There are no verbal
agreements, representations, warranties, undertakings or agreements between the
parties, and this Agreement may not be amended or modified in any respect,
except by a written instrument signed by the parties to this Agreement.

 

 

 

 

27.2    The parties agree that they have both participated in the formation of
this Agreement and that the language herein should not be presumptively
construed against either of them.

 

28. GOVERNING LAW.

 

28.1    The parties agree that any action brought in any court to enforce or
interpret this Agreement shall be under laws of the United States, State of
California, and any actions shall be brought exclusively in a court of competent
jurisdiction in Orange County. All parties herewith agree not to contest service
or jurisdiction or venue of the Courts in Orange County, California, and do
hereby submit to said jurisdiction.

California, United States.

 

29. SEVERABILITY.

 

If any provision of this Agreement or any word, phrase, clause, sentence, or
other portion thereof should be held to be unenforceable or invalid for any
reason, then provided that the essential consideration for entering into this
Agreement on the part of any party is not unreasonably impaired, such provision
or portion thereof shall be modified or deleted in such manner as to render this
Agreement as modified legal and enforceable to the maximum extent permitted
under applicable laws.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf by its duly authorized representative and become
effective on the date as first written above.

 

UBIQUITY INC  

Sprocket HK

For and on behalf of Sprocket HK Limited

 [tsig.jpg]   /s/ Kenneth Raymond Deayton BY:   BY: Kenneth Raymond Deayton
TITLE: CEO   TITLE: Director DATE: 3/13/15   DATE: 16/3/15

 

 

 

 

EXHIBIT “A”

 

Patents

 

Patent No. US 7,996,788 “System and Method for Navigating a Dynamic Collection
of Information”,

 

Patent No. Taiwan 351,637 “System and Method for Navigating a Dynamic Collection
of Information”,

 

U.S. Patents and Foreign Patents Applications entitled: “System and Method for
Navigating a Dynamic Collection of Information”, “Sprocket Shaped User Interface
for Navigating a Dynamic Collection of Information”, “Sprocket Shaped User
Interface For Navigating a Dynamic Collection of Information on a Mobile Device

 

 

 

 

EXHIBIT “B”

 

Deliverables

 

Licensor shall provide access to Licensor’s servers to use the software, but
shall not include Source Code or Object Code in uncompiled form and shall only
include access to Base Software in a form.

 

Client-Only Wheel Library

 

An iPhone framework that can be imported into a XCode project and a sample
application demonstrating with integration completed.

·    Dynamic sizing of blades to a fixed-width with a maximum of 20 items.
Thereafter, the user can manage which items to add or remove from the wheel edit
screen.

·    The look and feel is exactly the same as seen on the Sprocket iOS mobile
application

 

Client-Only Wheel Library [iOS]

 

As above but with dynamic resizing of blades and the control of the look and
feel of the wheel, within reason, via externalized Interface Builder
configuration files.

 

Client-Only Wheel Library [Android]

 

As above but with dynamic resizing of blades and the control of the look and
feel of the wheel, within reason, via externalized XML layout files.

 

SDK [iOS and Android]

 

Data-driven native SDK providing methods through which iWebGate mobile
developers can execute for all supported external networks.

 

The available methods and external networks will be those listed on the Sprocket
Developer Platform website.

 

Support for additional external networks will be at pre quoted rate per network
not currently supported.

 

SDK connects to the Sprocket Developer API and data is stored on Ubiquity’s
networks.

 

 

 

 

Sprocket Insights

 

A set of 10 pre-febricated insights as listed on the Sprocket Developer Platform
website.

 

Enterprise SDK Integration

 

Provide a self-contained execution environment

 

Sprocket SDK Enterprise

 

A self-contained RPM-based deployment of the Sprocket environment

 

THIS SPACE LEFT BLANK INTENEIONALLY

 

 

 